DETAILED ACTION
Examiner has received and accepted the amended claims and remarks filed on 14 June 2022. These amended claims are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to the Drawings have been fully considered and are persuasive-in-part.  The Objection to the Drawings has been withdrawn-in-part. See Drawings below.
Applicant’s arguments with respect to Claims 12, 13, and 18 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 12, 13, and 18 has been withdrawn. 
Applicant's arguments with respect to the claim interpretation have been fully considered but they are not persuasive. Applicant argues the claim interpretation causes issues regarding claim differentiation among others. Applicant did not address the merits of the claim interpretation and did not point out any errors regarding Examiner’s interpretation of the claims under 112(f). As such, the claim interpretation is maintained.
Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
load applicator in Claims 1, 4 – 12, and 14 – 19 as a threaded rod and nut, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Drawings
The following objections are with reference to the drawings filed on 14 June 2022.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “78” has been used to designate a “track” according to the amended specification, a “leg” also according to the amended specification, and some other structure as seen in originally filled Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “80” as seen in Figures 1 and 2 which appear to be two different elements.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 9, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 109211456). Citations pertaining to Liu refer to the attached English translation.
Regarding Claim 1, Liu discloses a test device, in at least Figures 1 – 7, comprising: a crossbar (12); a load applicator (51, 61, 62) adjustably connected to the crossbar [0048] (Figure 1), a sensor (21) connected to the load applicator (via 11, 12, 14, 16) measuring one of compression and tension applied through the load applicator (via Newtons 3rd law for acting by the load applicator is equal and opposite to that on 21) (Figure 1); a pulley (rightmost 41) connected to the load applicator (Figures 1, 5); and a belt (42), said belt directed about the pulley (Figure 1, 5) and a test article selected from the group of a rotating shaft (leftmost 41 is inherently capable of rotating) (Figures 1, 4) with the load applicator, pulley and test article linearly aligned (Figure 1); wherein the load applicator selectively applies a desired load to the test article through the belt with the sensor providing sensor output related to the desired load [0017 – 0021] (Figure 1) while rotating the test article (the test article is capable of being rotated while the sensor is providing output e.g. via rotation of 42; See MPEP 2114.I and 2114.II).
Regarding Claim 2, Liu discloses the load applicator further comprises a shaft (51) displaceable relative to the crossbar [0047, 0048] (Figure 1).
Regarding Claim 3, Liu discloses the shaft has threads (as it is controlled by a screw sleeve) [0048] and rotation of a nut (61, 62) linearly displaces the shaft relative to the crossbar [0048] (Figure 1).
Regarding Claim 4, Liu discloses a processor connected to the output of the sensor (inherently present to process the data so that it can be displayed) [0050]
Regarding Claim 5, Liu discloses a display displaying the load [0050].
Regarding Claim 6, Liu discloses opposing posts (11) supporting the crossbar, said posted connected at a lower portion to a base (14) (Figure 2).
Regarding Claim 7, Liu discloses the base is connected to tracks (17 via 11) (Figure 2)
Regarding Claim 8, Liu discloses a shoulder (53) intermediate the shaft and the pulley (Figures 1, 6).
Regarding Claim 9, Liu discloses opposing arms extending from the shoulder supporting the pulley therebetween (see two arms extending from 53 in a hook shape to support the pulley) (Figures 1, 6).
Regarding Claim 12, Liu discloses a shoulder (53) intermediate the shaft and puller (Figures 1, 6) and legs (55) extending relative to the shoulder (Figures 1, 6), said legs guiding the shoulder relative to the posts (Figure 1).
Regarding Claim 13, Liu discloses the load applicator further comprises a shaft (51) displaceable relative to the crossbar [0047, 0048] (Figure 1) and the legs assist in linear movement relative to the posts (Figure 1).
Regarding Claim 18, Liu discloses the load applicator is oriented perpendicularly to an axis of rotation of the pulley (Figure 1).
Regarding Claim 19, Liu discloses the load applicator applies a vertically directed force through the pulley to the test article (Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 109211456), in view of Li et al (CN 108801633). Citations pertaining to Li refer to the previously attached English translation.
Regarding Claim 14, Liu fails to disclose the processor assists in automatedly applying a predetermined load as the desired load through the load applicator.
Li  teaches a processor (computer) assists in automatedly applying a predetermined load (test load) as the desired load (Page 3).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Liu so that the processor assists in automatedly applying a predetermined load as the desired load through the load applicator for the benefit of unattended and intelligent management of the test device, as taught by Li (Page 3).
Regarding Claim 15, Li teaches the load is applied by the processor for a predetermined time (test time).
The combination would have been obvious for the same reasons as discussed in the rejection of Claim 14 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 109211456), in view of Bao et al (CN 108801633). Citations pertaining to Bao refer to the previously attached English translation.
Regarding Claim 16, Liu fails to expressly disclose the sensor is a strain gage.
Bao teaches the sensor is a strain gage (see 11 in Figure 1).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to utilize a strain gage as the sensor for the benefit of knowing the real time tension through the device, as taught by Bao (Page 3)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 109211456), in view of Jin et al. (CN 108168885). Citations pertaining to Jin refer to the previously attached English translation.
Regarding Claim 17, Liu fails to expressly disclose a stop located on the test article assisting in retaining the belt on the test article.
Jin teaches a stop located on the test article assisting in retaining the belt on the test article (as seen in Figure 1 shaft 15 has a pulley with walls/stop taller than the belt thus retaining the belt on the shaft)
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to utilize a stop located on the test article assisting in retaining the belt on the test article for the benefit of ensuring 42 does not fall off the leftmost 41.

Allowable Subject Matter
Claims 10 and 11 are allowed over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art fails to anticipate or render obvious bearings connected to each of the arms, and the pulley connects to a test shaft between the bearings. This feature is critical to the applicant’s invention as it allow for the device to be flexible and adaptable to apply a load/loads to virtually any test object, as discussed in [0028] of the filed specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856